             Case 2:19-cv-00986-FMO-SK Document 34 Filed 05/31/19 Page 1 of 4 Page ID #:471


            1    BRIAN M. LUTZ, SBN 255976
                   blutz@gibsondunn.com
            2    MICHAEL J. KAHN, SBN 303289
                   mjkahn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendants
            7
            8                          UNITED STATES DISTRICT COURT
            9                         CENTRAL DISTRICT OF CALIFORNIA
          10     MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                 and On Behalf of All Others Similarly
          11     Situated,                               STIPULATION REGARDING
                                                         SCHEDULE FOR BRIEFING
          12                       Plaintiff,            DEFENDANTS’ MOTION TO
                                                         DISMISS FOR FAILURE TO SERVE
          13           v.                                THE SUMMONS AND COMPLAINT
          14     WIRECARD AG, MARKUS BRAUN,
                 BURKHARD LEY, ALEXANDER
          15     VON KNOOP, JAN MARSALEK, and
                 SUSANNE STEIDL,
          16
                                   Defendants.
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP            STIPULATION RE MOTION TO DISMISS BRIEFING SCHEDULE
                                    CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 34 Filed 05/31/19 Page 2 of 4 Page ID #:472


            1          WHEREAS, on February 8, 2019, Mark DalPoggetto filed the Class Action
            2    Complaint for Violation of the Federal Securities Laws (Dkt. 1) (the “Complaint”);
            3          WHEREAS, the Complaint names as defendants Wirecard AG (“Wirecard”),
            4    Markus Braun, Burkhard Ley, Alexander von Knoop, Jan Marsalek, and Susanne
            5    Steidl (together with Wirecard, the “Defendants”);
            6          WHEREAS, on May 6, 2019, the Court appointed Lawrence Gallagher as Lead
            7    Plaintiff in this action (the “Lead Plaintiff” and, together with the Defendants, the
            8    “Parties”) (Dkt. 25);
            9          WHEREAS, on May 9, 2019, the Court ordered Lead Plaintiff to file a “proof of
          10     service of the summons and complaint on defendants” by June 7, 2019 (Dkt. 27);
          11           WHEREAS, on May 24, 2019, Lead Plaintiff filed a proof of service dated May
          12     16, 2019, stating that the summons and Complaint were served on JPMorgan Chase
          13     Bank, N.A., c/o CT Corporation System (the “Proof of Service”) (Dkt. 31);
          14           WHEREAS, Defendants contest that there has been proper service of the
          15     summons and Complaint on any Defendant in this case;
          16           WHEREAS, Lead Plaintiff intends to amend the Complaint;
          17           WHEREAS, in the interest of efficiency and judicial economy, Defendants
          18     believe, and Plaintiffs do not oppose, that this Court should first address whether the
          19     Defendants have been properly served before an amended complaint is filed and before
          20     Defendants file a motion to dismiss that complaint for lack of personal jurisdiction,
          21     inconvenient or improper venue, and/or failure to state a claim; and
          22           WHEREAS, the Parties wish to set a schedule for the motion to dismiss briefing
          23     on the service issue.
          24           THEREFORE, IT IS HEREBY AGREED TO AND STIPULATED BY THE
          25     PARTIES, through their respective counsel and subject to Court approval, as follows:
          26           1.     Defendants shall file their motion to dismiss for failure to properly serve
          27                  the Defendants within 21 days of the Court entering this stipulation;
          28

Gibson, Dunn &
                                                   2
Crutcher LLP             STIPULATION RE MOTION TO DISMISS BRIEFING SCHEDULE
                                     CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 34 Filed 05/31/19 Page 3 of 4 Page ID #:473


            1         2.      Lead Plaintiff shall file an opposition to this motion to dismiss within 21
            2                 days of the filing of the opening brief;
            3         3.      Defendants shall file their reply brief on this motion to dismiss within 14
            4                 days of the filing of Lead Plaintiff’s opposition brief;
            5              4. The Parties reserve all, and do not waive any, of their rights, claims and
            6                 defenses. Without limitation, Defendants expressly reserve, and do not
            7                 waive, their right to file additional motions to dismiss the current or any
            8                 amended complaint filed in this action under Rule 12(b) (including for
            9                 lack of personal jurisdiction, improper venue, and failure to state a claim),
          10                  notwithstanding FRCP 12(g)(2) and 12(h). Defendants further reserve,
          11                  and do not waive, their right to file a motion to dismiss or transfer this
          12                  action based on inconvenient or improper venue. Lead Plaintiff reserves,
          13                  and does not waive his right to file a motion for relief from the Court’s
          14                  May 9, 2019 Order (Dkt. 27), to request additional time to effect service
          15                  on the foreign Defendants. Lead Plaintiff further reserves, and does not
          16                  waive his right to engage in any further efforts to effect service by
          17                  additional means reasonably calculated to give notice, or as otherwise
          18                  permitted by the Court.
          19
          20     DATED: May 31, 2019                HAGENS BERMAN SOBOL SHAPIRO LLP
          21
          22                                         /s/ Reed R. Kathrein
                                                     Reed R. Kathrein (139304)
          23                                         Danielle Smith (291237)
                                                     Lucas E. Gilmore (250893)
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                  3
Crutcher LLP            STIPULATION RE MOTION TO DISMISS BRIEFING SCHEDULE
                                    CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 34 Filed 05/31/19 Page 4 of 4 Page ID #:474


            1                                  715 Hearst Ave., Suite 202
                                               Berkeley, CA 94710
            2                                  Telephone: (510) 725-3000
                                               Facsimile: (510) 725-3001
            3                                  reed@hbsslaw.com
                                               danielles@hbsslaw.com
            4                                  lucasg@hbsslaw.com
            5
                                               STEVE W. BERMAN
            6                                  1301 Second Ave., Suite 2000
                                               Seattle, WA 98101
            7                                  Telephone: (206) 623-7292
                                               Facsimile: (206) 623-0594
            8                                  steve@hbsslaw.com
            9                                  Counsel for Lead Plaintiff Lawrence Gallagher
          10                                   ** Pursuant to Civ. L.R. 5-4.3.4, the electronic
                                               filer has obtained approval from this signatory.
          11
          12
                 DATED: May 31, 2019           GIBSON, DUNN & CRUTCHER LLP
          13
          14                                   /s/ Brian M. Lutz
                                               /s/ Michael J. Kahn
          15                                   BRIAN M. LUTZ
                                               MICHAEL J. KAHN
          16                                   555 Mission Street, Suite 3000
                                               San Francisco, CA 94105-0921
          17                                   Telephone: 415.393.8200
                                               Facsimile: 415.393.8306
          18                                   blutz@gibsondunn.com
                                               mjkahn@gibsondunn.com
          19
                                               Counsel for Defendants Wirecard AG,
          20                                   Markus Braun, Burkhard Ley, Alexander
                                               von Knoop, Jan Marsalek, and Susanne
          21                                   Steidl
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                  4
Crutcher LLP            STIPULATION RE MOTION TO DISMISS BRIEFING SCHEDULE
                                    CASE NO. 2:19-cv-00986-FMO-SK
